Citation Nr: 0714516	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a torn lateral meniscus of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from May 1981 to May 1984.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that a statement received from the veteran's 
representative, on July 30, 2004, may be construed as a 
timely notice of disagreement with a May 2004 rating decision 
that denied service connection for a skin disability.  Also, 
in a statement received on September 14, 2005, the veteran's 
representative expressed timely notice of disagreement with 
an April 2005 rating decision that denied service connection 
for a left knee disability (and continued the denial of 
service connection for a skin disability).  However, 
following the issuance of a statement of the case on these 
matters, in November 2005, a timely substantive appeal was 
not received.  In this regard, it is noted that in a letter 
dated February 8, 2006, the RO apprised the veteran that a 
substantive appeal had not been received as to the skin and 
left knee disabilities.  He was granted additional time of 60 
days in which to complete an appeal in this regard.  No 
communication was received within the 60 days which could 
reasonably be construed as a substantive appeal as to the 
skin and/or left knee disabilities.  

A VA Form 9, Appeal to Board of Veterans' Appeals, received 
in July 2006, referenced a claim for service connection for a 
skin disability.  As this is construed as a request to reopen 
the claim for service connection for a skin disability, the 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a VA Form 9 received in May 2004, the veteran requested a 
hearing before a Member of the Board of Veterans' Appeals at 
the local RO.  In a statement signed and dated in June 2004, 
the veteran indicated a request for a hearing before a RO 
Hearing Officer "in addition to a BVA hearing."  (A hearing 
was held before a RO Decision Review Officer in July 2004, 
and a transcript of the proceeding is of record.)  
Thereafter, in a statement dated and received in August 2004, 
the veteran's representative clarified that the veteran 
desired a video conference Board hearing instead of a Travel 
Board hearing.  Most recently, in a VA Form 9 dated and 
received in July 2006, the veteran again requested a hearing 
before a Member of the Board of Veterans' Appeals at the 
local RO.  He further indicated that he had been waiting over 
a year for his date.  The record does not reflect that the 
veteran has been afforded a video conference Board hearing at 
the local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals at 
the local RO.  If the veteran fails to 
appear for the scheduled hearing, or 
otherwise indicates such a hearing is no 
longer desired, the claims folder should 
be returned to the Board for appropriate 
action. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




